Case: 14-11722    Date Filed: 12/31/2014   Page: 1 of 4


                                                       [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11722
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:14-cv-60270-WJZ



RAYMOND H. PIERSON, III,

                                                            Plaintiff-Appellant,

                                   versus

BRUCE S. ROGOW, J.D.,
CYNTHIA GUNTHER,
BRUCE S. ROGOW, PA,

                                                         Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (December 31, 2014)
              Case: 14-11722     Date Filed: 12/31/2014    Page: 2 of 4


Before TJOFLAT, MARCUS, and BLACK, Circuit Judges.

PER CURIAM:

      In Pierson v. Orlando Regional HealthcareSystems, Inc., 451 F. App’x 862

(11th Cir. 2012), Raymond H. Pierson, III, the appellant here, sued Orlando

Regional Healthcare Systems, Inc. (“ORHS”) and several physicians “alleging a

multitude of causes of action arising from the hospital’s investigation of

complaints regarding his emergency room usage lodged against Pierson by nurses,

technicians, and physicians at ORHS’s hospitals.” The District Court dismissed

some of the claims for failure to state a claim for relief and the remainder on

summary judgment, and we affirmed. Pierson, 451 F. App’x at 863–64.

      On January 31, 2014, Pierson, proceeding pro se, filed a lawsuit against the

lawyers who represented him in that appeal, Bruce S. Rogow and Cynthia Gunther,

the appellees here, in the United States District Court for the Eastern District of

California, invoking that court’s diversity jurisdiction under 28 U.S.C. § 1332. His

complaint alleged that Rogow and Gunther had provided him with “grossly

deficient legal advocacy” in his prior appeal to this court and that such “negligence

and legal malpractice was a primary contributing cause to the failure of [that]

appeal.” Doc. 1, at 2. Pursuant to 28 U.S.C. § 1404(a), the District Court

transferred the case to the United States District Court for the Southern District of

Florida, the district in which Rogow and Gunther reside.


                                           2
               Case: 14-11722     Date Filed: 12/31/2014      Page: 3 of 4


      On February 5, 2014, the District Court, acting sua sponte, dismissed the

case without prejudice on the ground that Pierson’s complaint “fail[ed] sufficiently

[to] allege the citizenship of any Party . . . in order for the Court to determine

whether it ha[d] jurisdiction over” the case. Doc. 7, at 3.

      On February 25, 2014, Pierson, still proceeding pro se, filed (in the

dismissed case) a First Amended Complaint against Rogow and Gunther. Doc. 8.

On April 7, 2014, the District Court, again acting sua sponte, entered an order

dismissing the First Amended Complaint and directing the Clerk to strike it from

the record because the case had “not been reopened following its dismissal,” Doc.

9, at 1, and Pierson had not moved the court to reopen the case so that he could file

an amended complaint. Pierson appeals the ruling.

      We vacate the District Court’s order and remand the case with the

instruction that the District Court treat Pierson’s First Amended Complaint as the

commencement of a brand new lawsuit on February 25, 2014. When the court

dismissed Pierson’s complaint on February 5, 2014, it “closed” the case, meaning

that the case no longer existed on the court’s docket. The First Amended

Complaint—which Pierson was at liberty to file because the earlier dismissal was

without prejudice—began a new case. As such, the case was not subject to




                                           3
                Case: 14-11722        Date Filed: 12/31/2014       Page: 4 of 4


dismissal on the ground (implicit in the April 7, 2014, order) that it was an attempt

to file, without leave of court, an amended complaint in the closed case. 1

       VACATED and REMANDED, with instruction.




       1
         Since Pierson has initiated a new case, he will have to perfect service of process on the
defendants.

                                                4